Exhibit 10.3
 
MASTER GLOBAL MARKETING AND DISTRIBUTION AGREEMENT
 
This agreement (together with the Exhibits, Schedules and Attachments hereto, if
any, this “Agreement”) is made as of the ______ day of July 2008 by and between
Cellynx Inc., a Nevada corporation (“CELLYNX”) and Dollardex, Corp. a Panama
corporation, (“DOLLARDEX”).  CELLYNX and DOLLARDEX are sometimes referred to
herein as a “Party” or collectively as the “Parties.”

 
WITNESSETH:

 
WHEREAS, CELLYNX is engaged in the development, production, assembly, marketing
and licensing of certain proprietary amplification devices for wireless
products, principally the 5BARz™ and related accessories line of products.


WHEREAS, DOLLARDEX proposes to establish a distribution network of CELLYNX’s
line of products in the territory described herein as well as has the necessary
ability to locate, train, and assist international dealers in the promotion,
marketing and sales of the 5BARz™ and related accessories line of products, and
to provide other related services to CELLYNX in connection therewith.


WHEREAS, CELLYNX and DOLLARDEX have previously entered into that certain Joint
Venture Agreement dated January ___, 2008 pursuant to which CELLYNX granted to
DOLLARDEX and certain JV Companies (as defined therein) exclusive distribution
rights of DOLLARDEX’s products in a designated territory (the “Prior
Agreement”).


WHEREAS, the Parties now wish to terminate the Prior Agreement, and replace it
with this Agreement, upon the full execution of this Agreement by the Parties.


NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:


ARTICLE I
 
DEFINITIONS
 
           For the purposes of this Agreement, the following terms shall, unless
the context otherwise requires, have the meaning set forth below:
 
1.1            “Change of Control" shall mean any of the following transactions
involving another company (other than CELLYNX or any of its affiliates) (a) a
merger or consolidation of DOLLARDEX which results in the voting securities of
DOLLARDEX outstanding immediately prior thereto ceasing to represent at least
50.1% of the combined voting power of the surviving entity immediately after
such merger or consolidation; (b) the sale of all or substantially all of the
assets of the DOLLARDEX; or (c) any one person (other than CELLYNX, any trustee
or other fiduciary holding securities under an employee benefit plan of CELLYNX,
or any corporation owned directly or indirectly by the stockholders of CELLYNX,
in substantially the same proportion as their ownership of stock of CELLYNX),
together with any of such person's "affiliates" or "associates", as such terms
are used in the Securities Exchange Act of 1934, as amended, becoming the
beneficial owner of 50.1% or more of the combined voting power of the
outstanding securities of DOLLARDEX or by contract or otherwise having the right
to control the board of directors or equivalent governing body of DOLLARDEX or
the ability to cause the direction of management of the DOLLARDEX.
 
1

--------------------------------------------------------------------------------


 
1.2            “Cost” shall mean costs of goods sold as determined by U.S.
generally accepted accounting principles.
 
1.3             “Customer” shall mean any reseller (whether wholesaler or
retailer) or end user of the Products in the Territory.
 
1.4            “Dealer(s)” shall mean distributors and agents of the Products,
as appointed by DOLLARDEX  and accepted by CELLYNX, in the Territory.
 
1.5            "Intellectual Property Rights" means the collective intellectual
property rights now held or hereafter created or acquired by a party, whether
arising under the laws of the United States or any other state, country or
jurisdiction, for (i) all classes or types of patents, utility models, utility
patents and design patents (including, without limitation, originals, divisions,
continuations, continuations-in-part, extensions, renewals or reissues), patent
applications and disclosures for these classes or types of patent rights in all
countries of the world (collectively "Patent Rights"); (ii) all copyrights in
both published works and unpublished works, software, all registrations and
applications therefor and all moral rights in such works (collectively
"Copyrights"); (iii)  all trade names, logos, common law trademarks and service
marks, trademark, and service mark registrations, related goodwill and
applications therefore throughout the world (collectively, “Trademarks”);
(iv) all know-how, trade secrets, inventions, other confidential information,
customer lists, software, technical data or specifications, testing methods,
business or financial information, research and development activities, product
and marketing plans, customer and supplies information, process technology,
plans, drawings, and blue prints (collectively "Trade Secrets"); and (v) all
rights (contractual or otherwise) to prevent disclosure or use of confidential
information, and any other similar form of intellectual property or proprietary
rights, statutory or otherwise, whether registrable or not and shall include
applications thereto.
 
1.6            “Net Earnings” shall mean the total net earnings, as defined
under U.S. generally accepted accounting principles, before taxes, of DOLLARDEX
from sales, licensing and other income relating directly or indirectly to the
Products in the Territory.
 
1.7            “Products” shall mean the 5BARz™ and all related accessories, if
any, and any and all future products of CELLYNX.
 
1.8            “Territory” or “Territories” shall mean the following nine (9)
regions: Canada, South America, Europe, Middle East, China, India, Australia,
Africa, and South East Asia or those countries which may be expanded from time
to time by mutual agreement by the Parties to include other countries.
 


2

--------------------------------------------------------------------------------


 
ARTICLE II
 
TERMS AND CONDITIONS
 
2.1 Termination of Prior Agreement.  The Prior Agreement will be terminated upon
the full execution of this Agreement.  Neither Party shall remain liable for any
monies owed by it to the other Party under the Prior Agreement, unless
specifically provided for herein.
 
2.2 Exclusive Appointment.  Subject to DOLLARDEX compliance with the terms and
conditions of this Agreement and subject to any limitations in this Agreement,
CELLYNX appoints DOLLARDEX, and DOLLARDEX accepts such appointment, as the
independent, exclusive distributor of the Products in and limited to the
Territory. Except for the limited right to appoint other Dealers to market and
distribute the Products as contemplated herein, and subject to the terms and
conditions herein, DOLLARDEX shall have no right to sublicense the rights set
forth herein.  Subject to DOLLARDEX’s compliance with the terms and conditions
of this Agreement, during the term of this Agreement, CELLYNX will not appoint
another distributor of the Products in the Territory.
 
2.3 Distribution.  DOLLARDEX will (a) sell and distribute the Products directly
to Customers in the Territory, or (b) sell and distribute the Products to
Dealers throughout the Territory for resale by such Dealers.  DOLLAREX  shall
not sell to parties who resell Products outside the Territory and shall make
reasonable efforts to monitor and detect such resales outside the Territory and
prevent such resales.
 
2.4 Trademark License.  Subject to DOLLARDEX’s compliance with the terms and
conditions of this Agreement, CELLYNX grants to DOLLARDEX an exclusive,
non-transferable license to use the trade names, trademarks, logos and
designations in or associated with the Products, as specified in Exhibit A
(“Mark”), during the term of this Agreement, solely in connection with
DOLLARDEX’s  marketing, promotion and distribution of the Products within the
Territory.  Any such use of a Mark by DOLLARDEX must correctly attribute
ownership of such mark to CELLYNX and must be in accordance with applicable law
and CELLYNX’s then-current trademark usage guidelines.  DOLLARDEX will not
remove or obscure any Marks on or in the Products, and will not attach any
additional trademarks, logos or trade designations on or to the Products.  For
the avoidance of doubt, the preceding language will not prohibit DOLLARDEX from
noting DOLLARDEX as the exclusive distributor of the Products.  DOLLARDEX
acknowledges and agrees that CELLYNX owns the Marks and that any and all
goodwill and other proprietary rights that are created by or that result from
DOLLARDEX’s use of a Mark hereunder inure solely to the benefit of
CELLYNX.  DOLLARDEX will at no time contest or aid in contesting the validity of
ownership of any Mark or take any action in derogation of CELLYNX’s rights
herein, including, without limitation, selling any product or applying to
register any trademark, trade name or other designation that is confusingly
similar to any Mark.
 
2.5 License Restrictions.  DOLLARDEX may not market the Products under any other
mark, and may not modify the Marks in any manner.  All rights not expressly
granted hereunder are reserved to CELLYNX.  The processes, know-how, and related
material proprietary to CELLYNX necessary to manufacture the Products (the
“Technology”) and all Intellectual Property Rights therein are and will remain
the sole and exclusive property of CELLYNX.
 


3

--------------------------------------------------------------------------------


 
ARTICLE III
 
OBLIGATIONS OF THE PARTIES
 
3.1           Dealers Network.  DOLLARDEX will develop a network of Dealers in
the Territory for the introduction, sale, maintenance, and distribution of the
Products in the Territory.  DOLLARDEX shall insure that any and all subsequent
distribution agreements with its Dealers shall be subject to the terms and
conditions of this Agreement.
 
3.2           Pre-Approval of Dealers, Budgets and Business Plans.  CELLYNX
shall have the right to pre-approve any Dealer introduced by DOLLARDEX and
the  budgets and business plans of such Dealers, which approvals shall not be
unreasonably withheld.  The Parties agree that, not excluding other reasonable
criteria for non-approval, if any one or more of the following factors are
present, the potential Dealer shall deemed to be unacceptable to CELLYNX unless
specifically agreed to otherwise by CELLYNX:
 
(i) 
 The potential Dealer has committed a felony or a substantially similar crime,
whether or not in the Territory;

 
(ii) 
 The potential Dealer has been or is currently subject to regulatory
investigation;

 
(iii) 
 The potential Dealer has filed for bankruptcy or its equivalent in its
Territory; or

 
(iv) 
 The potential Dealer does not have the financial ability to achieve the
marketing objectives contemplated by the Parties.

 
3.3           Promotion.  DOLLARDEX will promote and advertise the Products in
accordance with CELLYNX’s reasonable policies, as announced from time to
time.  DOLLARDEX will obtain CELLYNX’s prior approval of any promotional or
advertising material relating to the Products that are not expressly authorized
be CELLYNX’s policies before publishing or distributing such materials.  If
CELLYNX determines in its reasonable judgment that any Products or advertising
or promotional materials used or planned by DOLLARDEX may be or are directly or
indirectly injurious or prejudicial to the Marks or the rights thereto of
CELLYNX, then upon notice from CELLYNX, DOLLARDEX shall promptly cease or cause
the cessation of such activity.
 
3.4            DOLLARDEX Personnel.  DOLLARDEX will maintain sufficient
technical and sales personnel having the knowledge and skills necessary to:
(i) inform customers about the features and capabilities of the Products and, to
the extent necessary, competitive products; (ii) service and support the
Products in accordance with DOLLARDEX’s obligations under this Agreement; and
(iii) otherwise perform its obligations under this Agreement. DOLLARDEX will, at
its expense, comply with CELLYNX’s minimum training requirements for
distributors of the Products.
 
3.5            Support.  DOLLARDEX will provide prompt and comprehensive
pre-sales and post-sales support services, at its own cost, for the Products to
DOLLARDEX’s Dealers and Customers in the Territory.  CELLYNX will maintain
sufficient technical and sales personnel to provide such support service to
DOLLARDEX  and its Dealers and Customers as reasonably necessary.
 
4

--------------------------------------------------------------------------------


 
3.6            Drop Shipment.  CELLYNX will drop ship the Products to
DOLLARDEX’s designated HUBs or such other location at the election of
DOLLARDEX.  All costs related to such drop shipment are to be borne by DOLLARDEX
or by the HUB or such other third party as separately agreed to between
DOLLARDEX and the HUB or such third party. DOLLARDEX may establish such HUBs or
other drop shipment locations with the written consent of CELLYNX which shall
not be unreasonably withheld.  The risk of loss or damages to destruction of the
Products shall be borne by DOLLARDEX.  For purposes of clarification the Parties
acknowledge that the drop shipment costs to be borne by DOLLARDEX as provided
for in this Section 3.6, shall be in addition to, apart from, and not counted as
against, any other fee or monies to be paid by DOLLARDEX including without
limitation the those provided for under Section 3.15 to this Agreement.
 
3.7            Facilities.  DOLLARDEX shall provide office facilities in the
Territory to be used as training facilities by Dealers as DOLLARDEX deems
necessary to meet its obligations.
 
3.8            Packaging.  DOLLARDEX will distribute the Products unmodified and
with all packaging and proprietary rights statements intact, and any changes to
such packaging or marking shall require CELLYNX’s pre-approval.   DOLLARDEX
shall translate and provide all packaging material and related literature,
including without limitation any CELLYNX users guides into the applicable
language(s) in the Territory with all costs associated therewith to be borne by
DOLLARDEX.
 
3.9            Business Conduct.  DOLLARDEX will: (i) conduct business in a
manner that reflects favorably at all times on the Products and the good name,
goodwill and reputation of CELLYNX; (ii) make no false or misleading
representations or advertisements with regard to CELLYNX or the Products; and
(iii) make no representations, warranties or guarantees to customers or to the
trade with respect to the specifications, features or capabilities of the
Products that are inconsistent with the literature and written instructions
distributed by CELLYNX.
 
3.10            Inventory.  DOLLARDEX will maintain an inventory of the Products
sufficient to meet the needs of its Customers on a timely basis, but, in any
event, at least an inventory sufficient to meet DOLLARDEX’s reasonably
anticipated demands for any thirty (30) day period.
 
3.11            Competition.  DOLLARDEX shall not, and shall ensure that its
Dealers shall not, sell, contract to sell, arrange for the sell, or otherwise
acquire any interest either directly or indirectly in any products that compete
with the Products.
 
3.12            Maintenance of Regulatory Approvals, Licenses, Certifications
and CE Mark.
 
(i) CELLYNX shall be fully responsible for obtaining all necessary certification
and registration for the sale of the Products in the Territory.  CELLYNX will be
solely responsible for maintaining all obligations required as part of any
regulatory approvals, licenses, ISO certifications and CE Markings issued under
CELLYNX’s name. All such efforts shall be undertaken at CELLYNX’s cost.  CELLYNX
shall also maintain in good standing all necessary regulatory approvals,
licenses, ISO certifications and CE Markings issued under CELLYNX’s name.
 
5

--------------------------------------------------------------------------------


 
(ii) DOLLARDEX shall be fully responsible for obtaining all necessary
certification and registration for DOLLARDEX to sell Products. DOLLARDEX will be
solely responsible for maintaining all obligations required as part of any
regulatory approvals, licenses, ISO certifications and CE Markings issued under
CELLYNX’s name. All such efforts shall be undertaken at DOLLARDEX’s
cost.  DOLLARDEX shall also maintain in good standing all necessary regulatory
approvals, licenses, ISO certifications and CE Markings issued under CELLYNX’s
name and will notify the issuing parties and/or governmental agencies in each
country where such regulatory approvals, licenses, ISO certifications and CE
Markings have been issued or are to be issued under CELLYNX’s name.
 
(iii) DOLLARDEX will be solely responsible for ensuring its activities in the
promotion, marketing, sales and distribution of Products is conducted in
compliance with all regulations applicable to DOLLARDEX in each country where
such activities take place. CELLYNX  commits to ensure that all regulatory
approvals, licenses, ISO certifications and CE Markings of the Products are
properly maintained or obtained, as applicable, such that there is no impairment
of the good name and goodwill of CELLYNX.
 
(iv) CELLYNX  will be solely responsible for communicating with pertinent
governmental agencies or other regulating bodies with respect to all regulatory
approvals, licenses, ISO certifications and CE Markings currently issued under
CELLYNX’s name.
 
(v) Upon termination of this Agreement for any reason, DOLLARDEX, at the request
of CELLYNX, will use commercially reasonable efforts to transfer any and all
regulatory or governmental certifications or approvals pertaining to Products to
CELLYNX.  CELLYNX shall reimburse DOLLARDEX for all reasonable and actual costs
incurred by DOLLARDEX related to any and all regulatory or governmental
certifications or approvals pertaining to the Products, if obtaining such
certifications or approvals had been approved by CELLYNX in writing prior to
being obtained.
 
3.13            Invoices, Collections, and Taxes.  DOLLARDEX shall render all
invoices directly to Dealers or Customers.  Invoice payment shall be made
directly to DOLLARDEX.  It is expressly understood by the Parties that full
responsibility for all collections rests with DOLLARDEX.  CELLYNX shall have no
obligation to pay any taxes on the sale of the Products in the Territory and
DOLLARDEX agrees to indemnify and reimburse CELLYNX for any such taxes imposed
on CELLYNX by any governmental entity with respect to the sale of the Products
in the Territory.
 
3.14            Insurance.  DOLLARDEX agrees to procure and to maintain general
comprehensive liability insurance covering each occurrence of bodily injury and
property damage in the amount of not less than $1,000,000 per occurrence,
$2,000,000 aggregate coverage, with endorsements for product and completed
operations, blanket contractual liability, and vendor’s liability. DOLLARDEX
agrees to furnish upon request by CELLYNX a certificate of insurance indicating
coverage in the required amounts and stating that the insurer shall endeavor to
give CELLYNX written notice at least thirty (30) days prior to any cancellation,
non-renewal, or material change in coverage. CELLYNX must be named as an
additional insured or loss payee.
 
3.15            Cost of Product.   CELLYNX shall sell the Products to DOLLARDEX
at Cost plus 10%.   The sale of the Products shall be pursuant to a letter of
credit satisfactory to CELLYNX providing for payment in full upon delivery or
alternatively, in lieu of placement of a letter of credit, DOLLARDEX may, at its
option, prepay the purchase price in cash, with payment due at the time of
placement of its purchase order with CELLYNX. 
 
6

--------------------------------------------------------------------------------


 
3.16            Development of Business Plan. Prior to or concurrently with
DOLLARDEX entering into distribution agreements with a Dealer or direct sell of
the Products to Customers in a given Territory, CELLYNX and DOLLARDEX will work
together to develop a business plan and budget for DOLLARDEX and Dealers to
include a marketing plan and budget for deployment of the distribution and
marketing of the Products in the specific Territory.  CELLYNX shall have
approval rights of the business plan and budget including without limitation
marketing and distribution channels which approvals shall not be unreasonably
withheld. DOLLARDEX shall conduct business substantially in accordance with the
terms of the business plan and budget, and shall exercise maximum efforts to
ensure that its Dealers conduct business substantially in accordance with the
terms of the business plan and budget.  Notwithstanding Section 4.3 to this
Agreement (Business Plan Progress Report), DOLLARDEX shall notify CELLYNX as
soon as practicable after it becomes aware of any deviation by it or its Dealers
from the terms of the business plan and budget.  CELLYNX and DOLLARDEX shall use
best efforts to work together to have open lines of communication and
coordination between CELLYNX and DOLLARDEX to develop the business plan and
budget and its deployment in order to maximize sales and sales opportunities in
the Territory.
 
3.17            Reference to Sale.  Notwithstanding anything to the contrary,
any all references in this Agreement to “sale” of the Products are subject to
CELLYNX’s standard terms and conditions.
 


 
ARTICLE IV
 
RECORDS AND REPORTS.
 
4.1            Reports.  Commencing with the calendar quarter in which DOLLARDEX
commences distribution, and within forty five (45) days after the end of each
calendar quarter thereafter, DOLLARDEX will provide CELLYNX with a written
report that includes: (i) DOLLARDEX’s net sales and shipments of each CELLYNX
Product for that calendar quarter, by dollar volume and number of units, both in
the aggregate and for such categories as CELLYNX may designate from time to
time; (ii) DOLLARDEX’s current inventory levels of the Products, both in the
aggregate and by CELLYNX Product; and (iii) any other information reasonably
requested by CELLYNX pertaining to this Agreement. DOLLARDEX’s report will
comply in form and substance with CELLYNX’s reporting requirements, as they are
reasonably determined by CELLYNX and communicated to DOLLARDEX from time to
time.
 
4.2            Audited Financials. DOLLARDEX shall provide CELLYNX with (a)
annual audited financial statements to be audited by a recognized international
auditing firm prepared in accordance with U.S. GAAP  and procedures to be
delivered to CELLYNX no later than 90 days after the end of its fiscal year, and
(b) quarterly unaudited financial statement to be reviewed by its auditors and
prepared in accordance with the same standard under which auditors are required
to review Quarterly Reports on Form 10-Q as filed with the U.S. Securities and
Exchange Commission and to be delivered to CELLYNX no later than 45 days of the
end of each quarter period.
 
7

--------------------------------------------------------------------------------


 
4.3            Business Plan Progress Reports.  DOLLARDEX shall provide CELLYNX
with a report on the progress and status of the implementation of the business
plan as described under Section 3.16.  The report should include detailed
description of the steps taken and progress made to develop the distribution and
marketing goals.  The report shall be submitted to CELLYNX no later than 45 days
of the end of each quarter period.
 
4.4            Notification.  DOLLARDEX will promptly notify CELLYNX of any:
(i) claim or proceeding involving the Products; or (ii) claimed or suspected
CELLYNX defective Product.
 
4.5            Records.  During the term of this Agreement and for a period of
three (3) years after any termination or expiration thereof, DOLLARDEX will
maintain complete and accurate books, records and accounts relating to the
distribution of the Products, and will permit CELLYNX’s authorized
representatives to examine them on reasonable prior notice.
 


 
ARTICLE V
 
COMPENSATION
 
5. 1           Funding.  As consideration for the licenses granted by CELLYNX to
DOLLARDEX herein DOLLARDEX shall provide funding to CELLYNX as follows:
 
(i) One Million U.S. Dollars ($1,000,000) is due and payable after the pilot
production run for the first commercial product is completed (the “Initial Roll
Out”), which the Parties expect to take place around November 2008;
 
(ii) Four Million U.S. Dollars ($4,000,000) is due and payable ninety (90) days
from commencement of the Initial Roll Out ; and
 
(ii) Five Million U.S. Dollars ($5,000,000) is due and payable one hundred and
eighty (180) days from the commencement of the Initial Roll Out.
 
5.2 Fee.  Subject to the terms and conditions of this Agreement, the Parties
agree that DOLLARDEX shall pay CELLYNX 50.1% of its Net Earnings on a quarterly
basis.  Payment shall be paid in cash or immediately available funds and made
within 45 days following the end of each quarter.
 


 
ARTICLE VI
 
TERM AND TERMINATION
 
6.1           Termination upon Breach.  Either Party may terminate this
Agreement, and all rights granted and all of its obligations and liabilities
hereunder, if the other Party shall at any time materially breach this
Agreement, upon written notice of default to such breaching Party. If any breach
is inadvertent and reasonably curable, the breaching Party shall have a period
of thirty (30) calendar days from the date of notice of default and opportunity
to cure (one time only as to any default) such breaching Party's default;
provided, however, that any such cure by the breaching Party shall not preclude
the non-breaching Party from exercising any rights or remedies it may have
hereunder by reason of the breaching Party's default.  Notwithstanding the right
to cure as provided in this section, CELLYNX may terminate this Agreement
immediately upon failure of the Company to pay the Compensation as provided
under Article 5.
 
8

--------------------------------------------------------------------------------


 
6.2           Other Termination Rights.  CELLYNX shall have the right to
terminate this Agreement forthwith by giving written notice of termination to
DOLLARDEX  at any time, upon or after:
 
(a) the involuntary filing by a third party or voluntary filing by DOLLARDEX of
a petition in bankruptcy or insolvency;
 
(b) any adjudication that DOLLARDEX  is bankrupt or insolvent;
 
(c) the filing by DOLLARDEX of any legal action or document seeking
reorganization, readjustment or arrangement of DOLLARDEX’S business under any
law relating to bankruptcy or insolvency;
 
(d) the appointment of a receiver for all or substantially all of the property
of DOLLARDEX;
 
(e) the making by DOLLARDEX of any assignment for the benefit of creditors;
 
(f) the institution of any proceedings for the liquidation or winding up of
DOLLARDEX’S  business or for the termination of its corporate charter; or
 
(g) the attachment by or assignment to a third party of all or substantially all
of the assets of DOLLARDEX.
 
6.3           Change of Control of DOLLARDEX.  CELLYNX shall have the right to
terminate this Agreement upon the occurrence of a Change of Control of DOLLARDEX
during the term of this Agreement by providing written notice of termination to
DOLLARDEX within sixty (60) days following receipt of written notice of the
occurrence of such Change of Control. In the event that CELLYNX does not
terminate this Agreement under this Section 6.3, this Agreement will be binding
upon CELLYNX and any successor to DOLLARDEX in such Change of Control.
 DOLLARDEX shall notify CELLYNX in advance of a proposed Change of Control and,
if CELLYNX approves of such Change of Control in writing or notifies DOLLARDEX
in writing that it does not intend to terminate this Agreement within forty five
(45) days after such notice from DOLLARDEX, then the foregoing right of
termination shall be deemed waived.


6.4           Mutual Agreement.  This Agreement may be terminated at any time by
mutual written agreement of the Parties.


6.5            Effect of Termination.  Upon the termination or expiration of
this Agreement: (i) each Party will promptly return to the other Party or
destroy all Confidential Information of the other Party in its possession or
control, and will provide the other Party with a certification, signed by one of
its officers, certifying the return or destruction of all such Confidential
Information; (ii) DOLLARDEX will cease using the Marks and promoting and
advertising the Products; and (iii) all licenses hereunder shall terminate.
 
9

--------------------------------------------------------------------------------


 
ARTICLE VII
 
RIGHT OF FIRST REFUSAL
 
7.1            Right of First Refusal.  DOLLARDEX hereby grants to CELLYNX an
exclusive right of first refusal throughout the term of this Agreement to
purchase such interest and rights of DOLLARDEX under similar terms and
conditions under which DOLLARDEX contemplates or considers such
transaction.  DOLLARDEX shall notify CELLYNX in writing within no more than two
(2) days after which it become aware of or is considering the sale of such
interest and rights. CELLYNX shall have thirty (30) days to respond to such
notice and no more than ninety (90) days within which to exercise such right of
first refusal.
 
7.2              Option to Purchase. Effective December 31, 2011, and for the
remainder term of this Agreement, CELLYNX shall have the option to acquire
DOLLARDEX; provided however, that in the event of termination of this Agreement
prior to December 31, 2011 pursuant to Sections 6.1, 6.2, and 6.3 of this
Agreement, this Section 7.2 shall become effective at such time.  Upon delivery
by CELLYNX to DOLLARDEX of a written notice (the “Purchase Option Notice”), the
Parties shall consult with each other in good faith as to the appropriate fair
purchase price (the “Purchase Price”).  If the parties determine the Purchase
Price by mutual consent within 21 days of the date of delivery of a Purchase
Option Notice, the value so determined shall be the Purchase Price.  If the
Parties fail to determine the Purchase Price by mutual consent within 21 days of
the Purchase Option Notice then the following appraisal procedure shall be
adopted. “Appraiser” shall mean a person engaged in the business of appraising
businesses who has at least ten (10) years' experience in appraising business
similar to DOLLARDEX.


(i) Each Party shall within 30 days of the Purchase Option Notice, appoint an
Appraiser to determined the Purchase Price.  If one Party appoints an Appraiser
within such 30 day period and the other Party fails to appoint an Appraiser
within such 30 day period, the sole Appraiser so appointed shall in good faith
determine the Purchase Price within 45 days of the Purchase Option Notice and
the value so determined shall be the Purchase Price.


(ii)           If each Party appoints an Appraiser within such 30 day period,
such two Appraisers shall each consult each other in good faith as to the
Purchase Price. If the Appraisers determine a Purchase Price by mutual consent
within 45 days of the Purchase Option Notice the value so determined shall be
the Purchase Price.  If the Appraisers do not agree on the Purchase Price by
mutual consent but the difference in price between their appraisals does not
exceed 10%, the value of the average of the 2 appraisals shall be the Purchase
Price.

 
(iii) If the difference between the 2 appraisals is greater than 10% variance,
the two Appraisers shall within 55 days of the Purchase Option Notice appoint a
third appraiser. The third Appraiser shall in good faith make a determination of
the Purchase Price within 20 days of its appointment. As soon as the third
appraiser has delivered its appraisal (the “Third Appraisal”), such Third
Appraisal shall be compared with the appraisals given by the other two
Appraisers and the average of the two appraisals that are closest to each other
shall be the Purchase Price.
 
10

--------------------------------------------------------------------------------








ARTICLE VIII
 
CONFIDENTIALITY.
 
8.1            Definition.  “Confidential Information” means: (i) any non-public
information of a Party, including, without limitation, any information relating
to a Party’s technology, techniques, know-how, research, engineering, designs,
finances, accounts, procurement requirements, manufacturing, customer lists,
business forecasts, marketing plans and planned products and services, including
without limitation the Technology; and (ii) any other information of a Party
that is disclosed in writing and is conspicuously designated as “Confidential”
at the time of disclosure or that is disclosed orally, is identified as
“Confidential” at the time of disclosure, and is summarized in a writing sent by
the disclosing Party to the receiving party within thirty (30) days of any such
disclosure.
 
8.2            Exclusions.  The obligations in Section 8.3 will not apply to the
extent any information: (i) is or becomes generally known to the public through
no fault of or breach of this Agreement by the receiving Party; (ii) was
rightfully in the receiving Party’s possession at the time of disclosure,
without an obligation of confidentiality; (iii) is independently developed by
the receiving Party without use of the disclosing Party’s Confidential
Information; or (iv) is rightfully obtained by the receiving Party from a third
party without restriction on use or disclosure.
 
8.3            Obligations.  Each party will not use the other Party’s
Confidential Information, except as necessary for the performance of this
Agreement, and will not disclose such Confidential Information to any third
party, except to those of its employees and subcontractors that need to know
such Confidential Information for the performance of this Agreement, provided
that each such employee and subcontractor is subject to a written agreement that
includes binding use and disclosure restrictions that are at least as protective
as those set forth herein. Each Party will use all reasonable efforts to
maintain the confidentiality of all of the other Party’s Confidential
Information in its possession or control, but in no event less than the efforts
that it ordinarily uses with respect to its own confidential information of
similar nature and importance. The foregoing obligations will not restrict
either Party from disclosing the other Party’s Confidential Information or the
terms and conditions of this Agreement: (i) pursuant to the order or requirement
of a court, administrative agency, or other governmental body, provided that the
Party required to make such a disclosure gives reasonable notice to the other
Party to enable it to contest such order or requirement; (ii) on a confidential
basis to its legal or professional financial advisors; (iii) as required under
applicable securities regulations; or (iv) on a confidential basis to present or
future providers of venture capital and/or potential private investors in or
acquirers of such Party.  The Parties understand this Agreement will be filed
with the Securities and Exchange Commission (the “SEC”) and available to the
general public, subject to the redaction of specified information to the extent
permitted by the SEC.  The Parties agree the existence of this Agreement and
DOLLARDEX’s rights hereunder are not Confidential Information.
 


11

--------------------------------------------------------------------------------


 
ARTICLE IX
 
REPRESENTATIONS AND WARRANTY
 
9.1           Authorization.  Each Party represents and warrants to the other
that it has the legal right and power to enter into this Agreement and to fully
perform its obligations hereunder, and that the performance of such obligations
will not conflict with its charter documents or any agreements, contracts, or
other arrangements to which it is a party.
 
9.2           Disclaimer.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATION AND EXTENDS NO WARRANTY OF ANY KIND,
EITHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES AS TO MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT.


9.3           Additional Representations.  DOLLARDEX further represents,
warrants and covenants that:
 
(a)  It is an entity duly organized, validly existing and in good standing in
the jurisdiction of its formation, and has full authority to enter into this
Agreement and to perform its obligations hereunder and to make all
authorizations and representations specified hereunder and all necessary
approvals of any board of directors, shareholders, partners, and lenders have
been obtained;
 
(b)  It shall not permit any person or entity to use or gain access to the
Technology except as expressly authorized herein, and shall protect against
unauthorized usage of or access thereto and shall immediately notify CELLYNX in
writing of any such unauthorized access or use;
 
(c)  It shall take all reasonable steps to ensure that all of its Dealers,
Customers, employees, agents and independent contractors comply with this
Agreement and do not use the Products or Technology or cause the Products or
Technology to be used in a manner exceeding the License granted to the DOLLARDEX
in this Agreement or in a manner that was not intended by CELLYNX;
 
(d)  It shall be solely responsible for any warranties provided by it to its
Dealer, Customers, employees, agents or independent contractors with respect to
the Products or use thereof;
 
(e)  It shall not and shall not allow its Dealers, Customers, employees, agents
or independent contractors to use the Products and Technology in any manner
that: (1) infringes upon or violates any patent, copyright, trade secret,
trademark, or other Intellectual Property Right of CELLYNX or any third part;
(2) violates any contractual rights of CELLYNX or any third party (3)
constitutes a defamation, libel, invasion of privacy, or violation of any right
of publicity or other third-party right or is threatening, harassing, malicious,
vulgar, harmful or otherwise objectionable; or (4) violates any applicable
international, federal, state or local law, rule, legislation, regulation or
ordinance; and
 
(f)   It shall not and shall not allow its Dealers, Customers, employees, agents
or independent contractors to use the Products and Technology for any illegal,
obscene, offensive or immoral purpose.
 
12

--------------------------------------------------------------------------------



 
9.4           Survival of Obligations.  The obligations set forth in this
Section 9 shall remain in effect after termination or expiration of this
Agreement for a period of ten (10) years.


 
ARTICLE X
 
INDEMNITIES
 
10.1            CELLYNX Indemnity.  CELLYNX will defend or settle any lawsuit
brought against DOLLARDEX, and only DOLLARDEX, to the extent that it is based
upon a third-party claim that CELLYNX’s use of the Products or that the
Technology, as provided by CELLYNX to DOLLARDEX under this Agreement, infringes
any United States patent or any copyright or misappropriates any trade secret,
and will pay any costs and damages made in settlement or awarded against
DOLLARDEX in final judgment resulting from any such claim, provided that
DOLLARDEX: (i) gives CELLYNX prompt notice of any such claim; (ii) gives CELLYNX
sole control of the defense and any related settlement of any such claim; and
(iii) gives CELLYNX, at CELLYNX’s expense, all reasonable information,
assistance, cooperation and authority in connection with the foregoing. CELLYNX
will not be bound by any settlement or compromise that DOLLARDEX enters into
without CELLYNX’s express prior consent.
 
10.2            Injunctions.  If DOLLARDEX’s or CELLYNX’s rights to use the
Technology or the Products under the terms of this Agreement are or are
reasonably threatened to be, or in CELLYNX’s opinion are likely to be, enjoined
or fined by any government or regulatory agency, then CELLYNX may, at its sole
option and expense: (i) procure for DOLLARDEX the right to continue to use and
distribute such Products under the terms of this Agreement; (ii) replace or
modify such Products so that it is non-infringing; or (iii) if options (i) and
(ii) above cannot be reasonably accomplished, then CELLYNX may terminate
DOLLARDEX’s rights and CELLYNX’s obligations hereunder with respect to such
Prodcuts.
 
10.3            Indemnity Exclusions.  CELLYNX will have no obligation under
Sections 10.1 or 10.2 for any claim of infringement or misappropriation to the
extent that it results from: (i) the combination, operation or use of the
Products or the Technology with or in equipment, products, or processes not
provided by CELLYNX; or (ii) modifications to a CELLYNX Product other than as
otherwise approved by CELLYNX. The foregoing clauses (i) and (ii) are referred
to collectively as “Indemnity Exclusions”.
 
10.4            Limitation.  THE FOREGOING PROVISIONS OF THIS SECTION 10 SET
FORTH CELLYNX’S SOLE AND EXCLUSIVE LIABILITY AND DOLLARDEX’S SOLE AND EXCLUSIVE
REMEDY FOR ANY CLAIMS OF INFRINGEMENT OR MISAPPROPRIATION OF INTELLECTUAL
PROPERTY RIGHTS OR PROPRIETARY RIGHTS OF ANY KIND.
 
10.5            DOLLARDEX Indemnity.  DOLLARDEX will defend or settle, indemnify
and hold CELLYNX harmless from any liability, damages and expenses (including
court costs and reasonable attorneys’ fees) arising out of or resulting from any
third-party claim based on or otherwise attributable to: (i) DOLLARDEX’s
negligence or intentional conduct; (ii) any misrepresentations made by DOLLARDEX
with respect to CELLYNX or the Products; or (iii) an Indemnity Exclusion.
 
13

--------------------------------------------------------------------------------


 
ARTICLE XI
 
LIABILITY
 
11.1            Limitation of Liability.  IN NO EVENT WILL EITHER PARTY, ITS
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR AFFILIATES BE LIABLE TO THE OTHER
PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES,
WHETHER BASED UPON A CLAIM OR ACTION OF CONTRACT, WARRANTY, NEGLIGENCE, STRICT
LIABILITY OR OTHER TORT, OR OTHERWISE, ARISING OUT OF THIS AGREEMENT. EACH PARTY
REPRESENTS AND WARRANTS TO THE OTHER PARTY THAT IN CARRYING OUT ITS OBLIGATIONS
UNDER THIS AGREEMENT IT WILL NOT KNOWINGLY VIOLATE OR INFRINGE THE VALID AND
ENFORCEABLE INTELLECTUAL PROPERTY RIGHTS, INCLUDING THOSE CONFERRED BY A VALID,
ENFORCEABLE U.S. OR FOREIGN PATENT, COPYRIGHT, TRADEMARK, OR TRADESECRET OF ANY
THIRD PARTY, NOR AID AND ABET THE OTHER PARTY IN ANY SUCH VIOLATION OR
INFRINGEMENT.
 
11.2            Total Liability.  CELLYNX’S TOTAL LIABILITY TO DOLLARDEX UNDER
THIS AGREEMENT, FROM ALL CAUSES OF ACTION AND UNDER ALL THEORIES OF LIABILITY,
WILL BE LIMITED TO FIVE HUNDRED THOUSAND DOLLARS ($500,000).
 
11.3            Basis of Bargain.  The parties expressly acknowledge and agree
that CELLYNX has set its prices and entered into this Agreement in reliance upon
the limitations of liability specified herein, which allocate the risk between
CELLYNX and DOLLARDEX and form an essential basis of the bargain between the
parties.
 
ARTICLE XII
 
GENERAL
 
12.1            Assignment.  DOLLARDEX may not assign or transfer this
Agreement, in whole or in part, by operation of law or otherwise, without
CELLYNX’s express prior consent. Any attempt to assign or transfer this
Agreement, without such consent, will be null and of no effect. Subject to the
foregoing, this Agreement will bind and inure to the benefit of each party’s
permitted successors and assigns.
 
12.2            Governing Law and Jurisdiction.  This Agreement will be governed
by and construed in accordance with the laws of the State of California,
excluding its conflict of laws principles. The parties disclaim application of
the United Nations Convention on Contracts for the International Sale of Goods.
Any legal action or proceeding arising under this Agreement will be brought
exclusively in the federal or state courts located in Los Angeles County, State
of California and the parties hereby irrevocably consent to the personal
jurisdiction and venue therein.
 
12.3            Compliance with Law.  DOLLARDEX will have and maintain all
permits and licenses required by any governmental unit or agency and will comply
with all applicable laws and regulations, including United States export laws,
in performing this Agreement and with respect to the Products.
 
14

--------------------------------------------------------------------------------


 
12.4            Attorneys’ Fees.  The prevailing party in any dispute between
the parties relating to this Agreement will be entitled to recover all
attorneys’ fees, costs and other expenses that it incurs in connection with such
dispute.
 
12.5            Nonexclusive Remedy.  Except as expressly set forth in this
Agreement, the exercise by either party of any of its remedies under this
Agreement will be without prejudice to its other remedies under this Agreement
or otherwise.
 
12.6            Notices.  All notices and other communications required or
permitted to be given under this Agreement shall be in writing, and delivered
via facsimile or email or the postal service to the addresses and numbers
designated below:


If to CELLYNX:


CELLYNX, INC.
Attention: Daniel Ash, Chief Executive Officer
27795 Country Lane
Laguna Nigel, CA 92677
Telephone: (714) 478-1631
Facsimile: (949) 496-0256
Email: da@cellynx.com


With Copy To:


Richardson & Patel LLP
Attention: Michael Donahue, Esq.
10900 Wilshire Boulevards, Suite 500
Los Angeles, CA 90024
Telephone: (310) 208-1182
Facsimile: (310) 208-1154
Email: mdonahue@richardsonpatel.com


If to DOLLARDEX :


DOLLARDEX, CORP.
Attention: Daniel S. Bland, President and Chief Executive Officer
5535 Peregrine Way
Blain, WA 98320
Telephone: (360) 656-6395
Facsimile: (408) 549-9903
Email: danielbland2@hotmail.com


12.7            Force Majeure.  Neither Party will be responsible for any
failure or delay in its performance under this Agreement (except for any payment
obligations) due to causes beyond its reasonable control, including, but not
limited to, labor disputes, strikes, lockouts, shortages of or inability to
obtain energy, raw materials or supplies, war, terrorism, riot, or acts of God.
 
15

--------------------------------------------------------------------------------


 
12.8            Relationship of the Parties.  The parties are independent
contractors and this Agreement will not establish any relationship of
partnership, joint venture, employment, franchise or agency between the Parties.
Neither Party will have the power to bind the other Party or to incur any
obligations on its behalf, without the other Party’s prior consent.
 
12.9            Waiver.  The failure by either Party to enforce any provision of
this Agreement will not constitute a waiver of future enforcement of that or any
other provision.
 
12.10                       Severability.  If for any reason a court of
competent jurisdiction finds any provision of this Agreement invalid or
unenforceable, that provision of the Agreement will be enforced to the maximum
extent permissible and the other provisions of this Agreement will remain in
full force and effect.
 
12.11                       Equitable Relief.  DOLLARDEX acknowledges that any
breach of its obligations under this Agreement with respect to the proprietary
rights, Intellectual Property, or Confidential Information of CELLYNX will cause
CELLYNX irreparable injury and significant injury for which there are inadequate
remedies at law. Accordingly, CELLYNX will be entitled to obtain immediate
equitable relief to enjoin any such breach, in addition to all other rights and
remedies that it may have under this Agreement, at law or otherwise.
 
12.12                       Entire Agreement.  This Agreement, including all
exhibits hereto, constitutes the complete and exclusive understanding and
agreement between the Parties regarding its subject matter and supersedes all
prior or contemporaneous agreements or understandings, whether written or oral,
relating to its subject matter including without limitation the Prior Agreement
which is hereby terminated and superseded by this Agreement upon the Effective
Date hereof. Any waiver, modification or amendment of any provision of this
Agreement will be effective only if in writing and signed by duly authorized
representatives of each Party.
 
12.13                       Counterparts.  This Agreement may be executed in
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
 
16

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first written
above.
 


CELLYNIX INC.




By: _______________________
Name: Daniel Ash
Title: Chief Executive Officer






DOLLARDEX CORP.


By:______________________
Name: Daniel S. Bland
Title: Chief Executive Officer


17

--------------------------------------------------------------------------------


EXHIBIT A


MARKS:  5BARz™
 
 
 
 
 
 
 
 
 
 
 
 
 
18